Case 1:19-cv-02141 Document1-1 Filed 07/18/19 Page 1 of 8

 

 

 

 

 

1 aeRe Superior Court of the District of Columbia
" sor a CIVIL DIVISION
( | if | Civil Actions Branch
La, rig 500 Indiana Avenue, N.W., Suite 5000 Washington, D.C. 20001
Rae eS Telephone: (202) 879-1133 Website: www.decourts.gov
ae : i TT AnL
{\- t . F — <a ean
Plaintiff
oo Me XX-XXXXXXX
Case Number cee
t
Mike. Pamaen
\ Defendant
SUMEVMIONS

To the above named Defendant:

You are hereby summoned and required to serve an Answer to the attached Complaint, either
personally or through an attorney, within twenty one (21) days after service of this summons upon you,
exclusive of the day of service, If you are being sued as an officer or agency of the United States Government
or the District of Columbia Government, you have sixty (60) days after service of this summons to serve your
Answer. A copy of the Answer must be mailed to the attomey for the plaintiff who is suing you. The
attomey’s name and address appear below. If plaintiff has no attorney, a copy of the Answer must be mailed
to the plaintiff at the address stated on this Summons.

You are also required to file the original Answer with the Court in Suite 5000 at 500 Indiana Avenue,
N.W., between 8:30 a.m. and 5:00 p.m., Mondays through Fridays or between 9:00 a.m. and 12:00 noon on
Saturdays, You may file the original Answer with the Court either before you serve a copy of the Answer on
the plaintiff or within seven (7) days after you have served the plaintiff. If you fail to file an Answer,
judgment by default may be entered against you for the relief demanded in the complaint.

Nahe of Plaintiff's Attorney 5

 

 

   

 

65 Massachusetts Ave. By
Address
ANashingty\, DC aso!
Date
Telephone NA
S07 SiR, WEFT Bi (202) 879-4828 Veuillez appeler ati (202) 879-4828 pour une rats

. “*)
ole A at atpy, (202) 879-4020. Bata eho Bene AmTaTTR (202) 879-4928 ‘pede OF coy “

if you wish to talk to a lawyer and feel that you cannot afford to pay a fee to a lawyer, promptly contact one of the offices of the
Legal Aid Society (202-628-1161) or the Neighborhood Legal Services (202-279-5100) for help or come to Suite 5000 at 500
Indiana Avenue, N.W., for more information concerning placea where you may ask for such help.

See reverse side for Spanish translation
Vea al dorso Ja traduccién al espaiiol

 

CV-3110 [Rev, June 2017] Super, Ct. Civ, R. 4

 
Case 1:19-cv-02141 Document1-1 Filed 07/18/19 Page 2 of 8

‘TRIBUNAL SUPERIOR DEL DISTRITO DE COLUMBIA
DIVISION CIVIL
Seccién de Acciones Civiles
500 Indiana Avenue, N.W., Suite 5000, Washington, D.C. 20001
Teléfono: (202) 879-1133 Sitio web: www. decourts.goy

 

 

Demandante
contra

Nittmero de Caso:

ee

 

 

Demandado

CITATORIO :
Al susodicha Demandado: :

Por la presente se le cita a comparecer y se te require entregar una Contestacién a la Demanda adjunta, sea &0

persona o por medio de un abogada, en el plazo de veintitin (21) dias contados después que usted haya recibido este

citatorio, excluyendo el dfa mismo de la entrega del citatorio. Si usted esté siendo demandado en calidad de oficial o

agente del Gobiemo de los Estados Unidos de Norteamérica o del Gobierna del Distrito de Columbia,

sesenta (60) dias, contados después que usted haya recibido este citatorio, para entregar s

enviarle por corre uma copia de su Contestacién al abogado de la parte demandante, El nombre y direccién del

abogado aparecen al final de este documento, $i el demandado no tiene abogado, tiene que enviarle al demandante una

Ce ee es n COPIA. la Contestaciéa por. comea ala.direcciéu que aparece en este Citatoriog. ......

tiene usted
u Contestacién, Tiene que

 

A usted también se le require presentar la Contestacion original al Tribunal en la Uficina S000, sito-en- S89
Indiana Avenue, N.W., entre las 8:30 a.m. y 5:00 p.m., de lunes a viernes o entre lag 9:00 a.m. y las 12:00 del mediodia
los séhados, Usted puede presentar la Contestacién original ante el Juez ya sea antes que usted la entregue al
demandante una copia de la Contestacion o en el plazo de siete (7) dias de haberle hecho la entrega al demandante. Si
usted incumple con presentar wna Contestacién, podria dictarse un fallo en rebeldfa contra usted para que se haga ‘
efectivo el desagravio que s¢ busca en la demanda.

 

 

 

 

 

 

 

SECRETARIO DEL TRIBUNAL
Nombre del abogado del Demandante ’
Por:
Direccion Subsecretaria
_ Fecha
Teiétoao
9038 BUS, WT iw (202) 879-4828 Vauillaz appeler au (202) 879-4828 pour una traduction pa co mot bai dich, hay goi (202) 879-4828

eptper ala M202) 879-4828 Set HisPaAL i. PheICe HCH ATIVE (202) 879-4828 L2G

(MPORTANTE: SI USTED INCUMPLE CON PRESENTAR UNA CONTESTACION EN EL PLAZQ ANTES
MENCIONADO O, SI LUEGO DE CONTESTAR, USTED NO COMPARECE CUANDO LE AVISE EL JUZGADO, PODRIA
 ICTARSE UN FALLO EN REBELD{A CONTRA USTED PARA QUE SE LE COBRE LOS DANOS Y PERJUICIOS U OTRO
DESAGRAVIO.QUE SE BUSQUE EN LA DEMANDA. SI ESTO OCURRE, PODRIA RETENERSELE SUS INGRESOS, 0
PODRIA TOMARSELE SUS BIENES PERSONALES O BIENES RAICES Y SER VENDIDOS PARA PAGAR EL FALLO. St.

USTED PRETENDE OFONERSE A ESTA ACCION, NO _DEJE DE CONTESTAR LA DEMANDA_DENTRO DEL PLAZO
EXIGIDO.

 

3] desea conversar con un abogada y fe parece que no puede pagarle a uno, flame pronto a una de nuestras aficinas del Legal Aid 4
Society (202-628-1161) o al Neighborhood Legal Services (202-279-5100) para pedir ayuda o venga a la Oficina 5000 del 500 :
Indiana Avenue, N.W., para informarse sobre otros lugares donde puede pedirayuda al respecto. ‘

Vea al dorso el original en inglés
See reverse side for English original

CV-3110 (Rev. Jue 2017) Super, Ct, Civ. R.4

 
Case 1:19-cv-02141 Document1-1 Filed 07/18/19 Page 3 of 8

SUPERIOR COURT OF THE DISTRICT OF COLUMBIA

 

CIVIL DIVISION
ae wile Rooe S
ssachusells Ave., VE 7 9001708
Washington, OC 2.000|" Plaintiff 19-0
”s. Crvit Action No.
Dag FILED
#20) © Sh Nw, CIV ACTIONS aan
Washington, NC 20520 Defendants | MAR 18 at
of tae Detrict 0 PCakiwel Hy \
Washington, B.C. ;
COMPLAINT an one J

 

1. Jurisdiction of this court is founded on D.C. Code Annotated, 2001 edition, as amended, Sec. 11-921.
Nike Pompeo has Used his personal HiME andMeney ty attemet assav/t,

Lachery, ond invasion of phivacy <Cimes agdinst me. We hss give inekplicable
Favottlole treahmen to a designer. He acls beyend the scope of his
dvties. te tibels aud slaaders me.

Wherefore, Plaintiff demands judgment against Defendant in the sum of $ 6, 000,000,000
with interest and costs.

 

Phone:
DISTRICT OF COLUMBIA, SS

Wi leak, Raaecs , being first duly sworn on oath deposes and says that the

foregoing is a just and true statement of the amount owing by defendant to the paintiff, exclusive of all
set-off and just grounds of defense.

  
 
 

 

[4 if
Subscribed and sworn to before me this / ¥ day of _/

 

FORM CY-1013/ Nov. 00

 

 
 

- ‘Case 1:19-cv-02141 Document 1-1 Filed 07/18/19 Page 4 of 8

Form CA |-A: Notice and Acknowledge for Service by Mail

|
SUPERIOR COURT OF THE DISTRICT OF COLUMBIA

 

 

 

CIVIL DIVISION
ROGERS, RYLAND WILCOX
Plaintiff(s)
Vv. Case No: 2019 CA 001708 B
POMPEO, MIKE
Defendant(s)
NOTICE

To (insert name and address of the party to be served):
POMPEO, MIKE

2201 C Street NW

WASHINGTON, DC 20520

 

 

 

 

The enclosed summons, complaint and initial order are served pursuant to Rule 4(c)(4) of the Superior
Court Rules of Civil Procedure.

You must sign and date the Acknowledgement (below). If you are served on behalf of a corporation,
unincorporated association (including a partnership), or other entity, you must indicate next to your signature your
relationship to that entity. If you are served on behalf of another person and you are authorized to receive process,
you must indicate next to your signature your authority.

If you do not complete and return the form to the sender within twenty (20) days after it has been mailed,
you (or the other party on whose behalf you are being served) may be required to pay any expenses incurred in
serving a summons, complaint and initial order in any other manner permitted by law.

If you do complete and return this form, you (or the other party on whose behalf you are being served) must
answer the complaint within twenty (20) days after you have signed, dated and returned the form. If you fail to do
so, judgment by default may be entered apainst you for the relief demanded in the complaint.

otice and Acknowledgment of Receipt of Summons, Complaint and Initial Order was mailed on
* 04/22/2019

    
 
 

| MAILED APR 22 2019

nan Date of Signature
CKNOWLEDGMENT OF RECEIPT OF SUMMONS, COMPLAINT, AND INITIAL ORDER

I (print name) received a copy of the summons, complaint and initial
order in the above captioned matter at (insert address):

 

 

 

 

Signature Relationship to DefendantfAuthority Date of Signature
fo Receive Service
Para pedir una traduceidn, Mame al (202) 879-4828 $085 BLE WHT GLAS (202) 879-4828 Veuillez appeler au (202) 879-4828 pour une traduction

Dé od mit bai dich, hay gol (202) 879-4828 TR00G OO0D 00000 (202) 879-4828 oood Weg Harald, (202) 879-4828 BL MSR AALS.

 
 

7

Case 1:19-cv-02141 Document1-1 Filed 07/18/19 Page 5 of 8

SUPERIOR COURT OF THE DISTRICT OF COLUMBIA
CIVIL DIVISION
Civil Actions Branch
500 Indiana Avenue, N.W., Suite 5000, Washington, D.C. 20003
Telephone: (202) 879-1133 « Website: www.decourts.goy

 

RYLAND WILCOX ROGERS
Vs, C.A. No. 2019 CA 001708 B
MIKE POMPEO
INITIAL ORDER AND ADDENDUM

Pursuant to D.C. Code § 11-906 and District of Columbia Superior Court Rule of Civil Procedure
(“Super. Ct. Civ. R.”) 40-I, it is hereby ORDERED as follows:

(1) Effective this date, this case has assigned to the individual calendar designated below. All future filings
in this case shall bear the calendar number and the judge’s name beneath the case number in the caption. On
filing any motion or paper related thereto, one copy (for the judge) must be delivered to the Clerk along with the
original.

(2) Within 60 days of the filing of the complaint, plaintiff must file proof of serving on each defendant:
copies of the summons, the complaint, and this Initial Order and Addendum. As to any defendant for whom
such proof of service has not been filed, the Complaint will be dismissed without prejudice for want of
prosecution unless the time for serving the defendant has been extended as provided in Super. Ct. Civ. R. 4(m).

(3) Within 21 days of service as described above, except as otherwise noted in Super. Ct. Civ. R. 12, each
defendant must respond to the complaint by filing an answer or other responsive pleading. As to the defendant
who has failed to respond, a default and judgment will be entered unless the time to respond has been extended
as provided in Super. Ct. Civ. R. 55(a).

(4) At the time and place noted below, all counsel and unrepresented parties shall appear before the
assigned judge at an initial scheduling and settlement conference to discuss the possibilities of settlement and to
establish a schedule for the completion of all proceedings, including, normally, either mediation, case evaluation,
or arbitration. Counsel shall discuss with their clients prior to the conference whether the clients are agreeable to
binding or non-binding arbitration. This order is the only notice that parties and counsel will receive
concerning this Conference.

(5) Upon advice that the date noted below is inconvenient for any party or counsel, the Quality Review
Branch (202) 879-1750 may continue the Conference once, with the consent of all parties, to either of the two
succeeding Fridays. Request must be made not less than seven business days before the scheduling conference
date.

No other continuance of the conference will be granted except upon motion for good cause shown,

(6) Parties are responsible for obtaining and complying with all requirements of the General Order for Civil
cases, each judge’s Supplement to the General Order and the General Mediation Order. Copies of these orders
are available in the Courtroom and on the Court’s website http://Awww.dcecourts.gov/,

Chief Judge Robert E. Morin

Case Assigned to: Judge HIRAM E PUIG-LUGO
Date: March 18, 2019
Initial Conference: 9:30 am, Friday, June 21, 2019
Location: Courtroom 317
500 Indiana Avenue N.W,
WASHINGTON, DC 20001

 

CAIO-60

 
Case 1:19-cv-02141 Document1-1 Filed 07/18/19 Page 6 of 8

Superior Court of the District of Columbia

CIVIL DIVISION: CIVIL ACTIONS BRANCH
INFORMATION SHEET

 

 

 

 

 

 

 

 

 

 

Rulon) Wilear Rogers Case Number: 19 - 0 0 0 1 7 Q 8
vs Date: D-\4-14 i
Mike PoMonen oof the defendants is being sued
V in their official capacity,
Name: (Please Printhy ‘ Relationship to Lawsuit
Waa) wilea Rogers [7 Attomey for Plainif
Firm Name: rr J Omey tor taint
ink CJ Self (Pro Se)
T No.: Six digit Unified a
elephone No. ix digit Unified Bar No 1 other:
TYPE OF CASE: [1 Non-Jury EI ¢ Person Jury CJ 12 Person Jury

Demand: $ £6,000 020,000 Other:

PENDING CASE(S) RELATED TO THE ACTION BEING FILED
Case No.: Judge: Calendar #:

 

SE na

 

Case No,: Judge: Calendar#:

 

 

NATURE OF SUIT: (Check One Box Only)

 

A. CONTRACTS COLLECTION CASES
(J 01 Breach of Contract C7 14 Under $25,000 Pltf, Grants Consent [—] 16 Under $25,000 Consent Denied
("] 02 Byeach of Warranty ["] 17 OVER $25,000 Pitf. Grants Consent[—] 18 OVER $25,000 Consent Denied
Cy egotiable Instrument (_] 27 Insurance/Subrogation [7] 26 Insurance/Subrogation
7 Personal Property Over $25,000 Pitf. Grants Consent Over $25,000 Consent Denied
{("] 13 Employment Discrimination [7] 07 Insurance/Subrogation [134 Insurance/Subrogation
([] 15 Special Education Fees Under $25,000 PIt£ Grants Consent Under $25,000 Consent Denied

(-] 28 Motion to Confirm Arbitration
Award (Collection Cases Only)

 

B. PROPERTY TORTS

C1] of Automobile (J 03 Destruction of Private Property [_] 05 Trespass
[7] 02 Conversion ("1 04 Property Damage
[_] 07 Shoplifting, D.C. Code § 27-102 (a)

 

C, PERSONAL TORTS
1 Abuse of Process FA vasion of Privacy {17 Personal Injury- (Not Automabile,

 

[J 02 Alienation of Affection {1 Libel and Slander Not Malpractice)
[—] 03 Assault and Battery {_] 12 Malicious interference [8Wrongful Death (Not Malpractice)
(J 04 Automobile: Personal Injury [2] 13 Malicious Prosecution {J 19 Wrongful Eviction
(71 05 Deceit (Misrepresentation) ([] 14 Malpractice Legal [J 20 Friendly Suit
([] 06 False Accusation ([]15 Malpractice Medical (Inctuding Wrongfil Death) L_]21 Asbestos
(J 07 False Arrest [_] 16 Negligence- (Not Automobile, [7] 22 Toxic/Mass Torts
[—] 08 Fraud Not Malpractice) ([123 Tobacco ©
((] 24 Lead Paint

 

 

SEE REVERSE SIDE AND CHECK HERE IF USED

CV-496/June 2015

 
Case 1:19-cv-02141 Document1-1 Filed 07/18/19 Page 7 of 8

Information Sheet, Continued

 

C, OTHERS
(71 01 Accounting (CJ 17 Merit Personnel Act (OBA)
(C] 02 Att, Before Judgment (D.C, Code Title 1, Chapter 6)
(C] 05 Ejectment C1 (8 Product Liability
(CJ 09 Special Writ/Warrants
(DC Code § 11-941) (CI 24 Application to Confirm, Modify,
(Cl LO Traffic Adjudication Vacate Atbitration Award (DC Code § 164401)
7] 11 Writ of Replevin (C) 29 Merit Personnel Act (OHR) ,
(C] 12 Enforce Mechanics Lien J 31 Housing Code Regulations .
(77 16 Declaratory Judgment {CJ 32 Qui Tam

(1 33 Whistleblower

 

li.

 

(-] 03 Change of Name (7) {5 Libel of Information (1 21 Petition for Subpoena
[7] 06 Foreign Judgment Domestic [J L9 Enter Administrative Order as (Rule 28-I (b)]
: (_] 08 Foreign Judgment/International Judgment [ D.C. Code § (7) 22 Release Mechanics Lien
(C] 13 Correction of Birth Certificate 2.-1802.03 (hh) or 32-151 9 (a)] (-] 23 Rule 27(a)(1)
cee werent poe FE 14 Correctionof Marriages =~ (1.20 Master Meter(D.C. Code §—~ - -2. ~~ (Perpetuate Testimony)
~~ Cerificate 49-3361, ct seq.) (1-21 Petition for Structured Settlement —|
(C1 26 Petition for Civil Asset Forfeiture (V zhicle) (C1 25 Petition for Liquidation

([] 27 Petition for Civil Asset Forfeiture (Currency)
(1 28 Petition for Civil Asset Forfeiture (Other)

 

 

D. REAL PROPERTY

 

loo Real Property-Real Estate ____-_ [108 Quiet Title
CC] 12 Specific Performance (175 Views! Tax 7 Water Consent Grated

(1 04 Condemnation (Eminent Domain) (130 Liens: Tax / Water Consent Denied
(1 10 Mortgage Foreclosure/Judicial Sale (1 41 Tax Lien Bid OFF Certificate Consent Granted
(_] 11 Petition for Civil Asset Forfeiture (RP)

 

 

Attormey’s Signature Date

CV-496/ June 2015

 
—_——— - Case 1:19-cv-02141 Document1-1 Filed 07/18/19 Page 8 of 8

ADDENDUM TO INITIAL ORDER AFFECTING
ALL MEDICAL MALPRACTICE CASES

In accordance with the Medical Malpractice Proceedings Act of 2006, D.C, Code § 16-2801,
et seq. (2007 Winter Supp.), "[alfter an action is filed in the court against a healthcare provider
alleging medical malpractice, the court shall require the parties to enter into mediation, without
discovery or, if all parties agree[,] with only limited discovery that will not interfere with the
completion of mediation within 30 days of the Initial Scheduling and Settlement Conference
("ISSC"), prior to any further litigation in an effort to reach a settlement agreement, The early
mediation schedule shall be included in the Scheduling Order following the ISSC. Unless all
patties agree, the stay of discovery shall not be more than 30 days after the ISSC."

D.C. Code § 16-2821.

To ensure compliance with this legislation, on or before the date of the ISSC, the Court will
notify all attorneys and pro se parties of the date and time of the early mediation session and the
name of the assigned mediator. Information about the early mediation date also is available over
the internet at https://www:dccourts.gov/pa/. To facilitate this process, all counsel and pro se
parties in every medical malpractice case are required to confer, jointly complete and sign an
EARLY MEDIATION FORM, which must be filed no later than ten (10) calendar days prior to the
ISSC. D.C. Code § 16-2825 Two separate Early Mediation Forms are available, Both forms may be
obtained at www.dccourts.gov/medmalmediation. One form is to be used for early mediation with a
mediator from the multi-door medical malpractice mediator roster; the second form is to be used for
early mediation with a private mediator. Both forms also are available in the Multi-Door Dispute
Resolution Office, Suite 2900, 410 E Street, N.W. Plaintiffs counsel is responsible for eFiling the
form and is required to e-mail a courtesy copy to earlymedmal@desc.gov. Pro se Plaintiffs who
elect not to eFile may file by hand in the Multi-Door Dispute Resolution Office.

A roster of medical malpractice mediators available through the Court's Multi-Door Dispute
Resolution Division, with biographical information about each mediator, can be found at
www.dccourts,.gov/medmalmediation/mediatorprofiles. All individuals on the roster are judges or
lawyers’ with at least 10 years of significant experience in medical malpractice litigation.
D.C. Code § 16-2823(a). If the parties cannot agree on a mediator, the Court will appoint one.
D.C. Code § 16-2823(b).

The following persons are required by statute to attend personally the Early Mediation
Conference: (1) all parties; (2) for parties that are not individuals, a representative with settlement
authority; (3) in cases involving an insurance company, a representative of the company with
settlement authority; and (4) attorneys representing each party with primary responsibility for the
case, D.C. Code § 16-2824,

No later than ten (10) days after the early mediation session has terminated, Plaintiff must
eFile with the Court a report prepared by the mediator, including a private mediator, regarding:
(1) attendance; (2) whether a settlement was reached; or, (3) if a settlement was not reached, any
agreements to narrow the scope of the dispute, limit discovery, facilitate future settlement, hold
another mediation session, or otherwise reduce the cost and time of trial preparation.
D.C. Code§ 16-2826. Any Plaintiff who is pro se may elect to file the report by hand with the Civil
Actions Branch. The forms to be used for early mediation reports are available at
www.dccourts.gov/medmalmediation.

Chief Judge Robert E, Morin

CAIO-60

 
